DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 December 2019 is being considered by the examiner.

 Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not, alone or in any reasonable combination, teach the claims as amended. Further, an updated search has been performed and no other prior art has been found that discloses all the limitations of the claims in any reasonable combination. 
Prior art reference to Corso (“LISP Replication Engineering” discloses an overlay network that allows for multicast data streams to be routed to downstream clients. However, Corso does not teach the claimed features of the particular network structure including the CPE requesting a multicast join with a unicast session ID, and an edge router activating the multicast controller in the broadband network to generate/replicate multicast packets and inject them into the existing multicast session.
Prior art reference to Pichna (WO 2008/093208) discloses a system for providing multicast data services to a terminal served by a base station, where a mobile station requests to join a multicast channel by using a channel ID (which may be equivalent to a unicast session ID), and a ASN-GW approves the base station to transmit the multicast data via unicast over the identified channel. However, Pichna does not operate in a broadband network, and the “injecting” is done by the base station which is not equivalent to the claimed multicast controller. Thus Pichna fails to teach the structure of the claimed 
Prior art reference to Bichot et al. (US 2007/0002858) discloses a method for transmitting multicast packets over unicast, where an intermediate device (ID) performs multicast join and encapsulation of multicast frames destined for a WLAN device. However, Bichot also does not teach the claimed features of the intermediate device communicating with a multicast controller that is injecting multicast data into unicast packets to the CPE. Bichot operates in WLAN environment instead of broadband network with point to point or tunnel protocol connections between service edge nodes and CPE, and does not disclose a multicast controller not at the service edge node performing the generating and replicating of multicast data to be injected into a multicast stream using the supplied session identifier.
Since the prior art of record fails to teach at least the claim limitations discussed above in the context of the independent claims as a whole, the claims and their dependents are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A ALIA whose telephone number is (571)270-3116.  The examiner can normally be reached on M-F 9:30AM-6:30PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on 571-272-7881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Curtis A Alia/Primary Examiner, Art Unit 2414